DETAILED ACTION
Status of Application
1.	The claims 1-21 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3, 5-6, 9-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Plevacova et al (FR 3025793 A1). Citations within the text are made based on the U.S. Pre-Grant Publication version of this application, US 2017/0260086 A1. 
	Regarding claim 1, Plevacova et al teaches a method of producing a lithium aluminosilicate glass ceramic, the method comprising steps of preparing a glass-forming mixture, melting said mixture, and cooling the melted mixture into a precursor glass (see paragraph 0055). There is no limitation in the instant claim regarding a length or separate conditions for the refining step, and as some degree of refining necessarily occurs after the Plevacova melting step, this refining stage is necessarily present in the Plevacova method. Plevacova teaches that the glass-forming mixture can comprise petalite as one of the components (see paragraph 0055). Plevacova further teaches that the inventive mixture should have a Fe2O3 content of 150 ppm or less (see paragraph 0047). As this is the maximum iron oxide content of the entire mixture, the petalite component would also have a content below this amount. Thus, the choice by one of ordinary skill in the art of petalite as one of the starting components from the small and finite list taught by Plevacova would lead to a method meeting each limitation of instant claim 1. The claim is therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 2, Plevacova teaches that the glass-forming mixture of the inventive method is free of arsenic and antimony oxides (see Abstract). 
	Regarding claim 3, as discussed above, in the Plevacova method refining necessarily takes place during/after the melting step, and Plevacova teaches that this contemporaneous process occurs at a temperature of between 1500 °C and 1700 °C (see paragraph 0055). 
	Regarding claim 5, as discussed above, Plevacova teaches that one of the raw materials in the glass-forming mixture can be petalite. There is no indication that the component taught as “petalite” is anything other than 100% petalite mineral, and thus one of ordinary skill in the art would have understood from the teaching that the Plevacova method could be carried out using petalite materials having 90 wt% or greater petalite mineral. 
	Regarding claim 6, as discussed above, Plevacova teaches an iron oxide (Fe2O-3) content for the mixture of 150 ppm or less, and thus tacitly also teaches that the petalite component must contain Fe2O3 in an amount under this limit. This 0-150 ppm range overlaps and therefore renders obvious the range of claim 6.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claims 9-10, Plevacova teaches that the inventive mixture can further comprise SnO2 as a refining agent, present in an amount of 0.15 wt% or less (see paragraph 0046). 
	Regarding claim 11, as discussed above, Plevacova teaches an iron oxide (Fe2O-3) content for the glass-forming mixture of 0-150 ppm. This 0-150 ppm range overlaps and therefore renders obvious the range of claim 11.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claim 12, Plevacova teaches that the inventive glass comprises 60-70 wt% SiO2, 19-24 wt% Al2O3, 3-4 wt% Li2O, 0-1 wt% Na2O+K2O, 0.3-5 wt% CaO, 1-5 wt% BaO, 0-1 wt% MgO, 0-1 wt% SrO, 1-2 wt% ZnO, up to 1.9 wt% TiO2, 2-3 wt% ZrO2, and 0 wt% P2O5 (see paragraphs 0012-0027). Each of these contents overlaps and therefore renders obvious the corresponding range limitations of said claim 12. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Regarding claim 13, the Plevacova method leads to a precursor glass. 
	Regarding claim 14, Plevacova teaches ceramizing the glass to form a glass ceramic (see paragraph 0056). 
	Regarding claim 15, the Plevacova method leads to a glass ceramic product. 
	Regarding claim 17, Plevacova teaches that the inventive material is used in cooking equipment (see paragraph 0001). 
	Regarding claim 18, Plevacova teaches that the melting step, which as discussed above also constitutes a refining process, is carried out at a temperature that can be 1500 °C (see 0055). 
Regarding claim 20, as discussed above, Plevacova teaches an iron oxide (Fe2O-3) content for the mixture of 150 ppm or less, and thus tacitly also teaches that the petalite component must contain Fe2O3 in an amount under this limit. This range of less than 150 ppm overlaps and contains a range of 50 ppm or less, and thus renders obvious the range of instant claim 20. 
Regarding claim 21, Plevacova teaches that the SnO2 content is within the range of the instant claim (see Table 1). 
Allowable Subject Matter
10.	Claims 4, 7, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a process meeting each limitation of instant claim 1, and wherein the fluorine content of the petalite component is at least 0.10 wt%. The prior art also does not teach or suggest a glass ceramic produced by a process meeting each limitation of instant claims 1, 14, and 15, and wherein the glass ceramic has the structural limitations necessarily imparted thereby and comprises a coloring agent selected from those of claim 16. 
The prior art additionally does not teach or suggest a process meeting each limitation of instant claim 1, and wherein the petalite component comprises 50 wt% or more of the glass-forming mixture. 
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a process meeting each limitation of instant claim 1, and wherein the mixture further comprises alkali metal nitrates and/or alkaline earth nitrates in an amount of greater than 0 wt% and less than or equal to 4 wt%. 
Conclusion
11.	Claims 1-3, 5-6, 8-15, 17-18, and 20-21 are rejected. Claims 4, 7, 16, and 19 are objected to.
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW16 June 2021